Citation Nr: 1522160	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial compensable rating for hepatitis B. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision denying service connection for sleep apnea issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina, and a September 2012 rating decision granting an initial non-compensable rating for hepatitis B, issued by the VA Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to an increased initial rating for hepatitis B is listed on the title page for procedural purposes only.  As discussed further below, this issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).  

The Board notes that, pursuant to the Veteran's request for a video conference hearing before a Veterans Law Judge, in November 2012 and again in February 2015, he was notified of a hearing scheduled for March 2015.  Upon the Veteran's subsequent request, the original hearing date was postponed.  The Veteran was notified that the new hearing date was schedule for April 2015; however, the Veteran did not appear for the hearing and did not provide a reason for his failure to appear.  Thus, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2014). 

The claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has obstructive sleep apnea began, which began during his active military service.  See November 2012 VA Form 9.  The Veteran also asserts that he did not seek prior treatment for his symptoms because he was unaware of sleep apnea. 

Service treatment records show no complaint, treatment, or diagnosis relating to sleep apnea.  The service treatment records also indicate that the Veteran consistently denied "frequent trouble sleeping."  Following service, the Veteran was seen by the Houston Medical Center for complaints of snoring, and was diagnosed with sleep apnea in September 2009.  A VA Medical Record, dated December 2011, indicates a history of sleep apnea since 2005. 

The Veteran submitted statements which variously report that the Veteran has had symptoms of sleeplessness (August 1995 claim), snoring, hypersomnolence, waking up during sleep due to stoppage of breath (November 2009 claim), and episodes of awakening but being unable to move (February 2011 notice of disagreement) since service.  He also indicated that his wife would wake him up whenever he slept on his back because he would stop breathing (November 2012 VA Form 9).  

A veteran is competent to describe the symptoms that he experienced in service or at any time after service, when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159.

In light of the competent reports of recurrent symptoms during and shortly after service and the current diagnosis of obstructive sleep apnea, the Board is of the opinion that the Veteran should be afforded a VA respiratory examination to obtain medical information to the nature of his sleep apnea, and the relationship, if any, between such disability and his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

With respect to the hepatitis B claim, the Board notes that the September 2012 rating decision granted service connection in full, with a non-compensable rating.  Thereafter, the Veteran submitted VA Form 9 in November 2012, indicating that he believes a higher evaluation is warranted in excess of 0 percent.  A timely and adequate notice of disagreement is one that is received by VA within one year after the date of notice of RO denial and expresses dissatisfaction or disagreement with an adjudicative determination by the AOJ. 38 U.S.C.A. § 7105.  Special wording is not required in any such notice of disagreement, as the notice must only be in terms which can be reasonably construed as disagreement with that specific determination. 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002).  VA should liberally interpret written communications which may constitute a notice of disagreement under the law.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  Accordingly, the Veteran's VA Form 9 submission is construed as a timely new NOD, as it was received within one year of the September 2012 rating decision.  

The issue of entitlement to an increased initial rating for service-connected hepatitis B is thus remanded to the RO for issuance of a Statement of the Case (SOC) in order to allow the Veteran to perfect his appeal to the Board, if he so desires.  See Manlincon, 12 Vet. App. at 240-41 (the filing of an NOD initiates appellate review which requires VA to furnish the claimant with an SOC). 

Accordingly, the case is REMANDED for the following actions:

1. Furnish the Veteran an SOC with regard to the issue of entitlement to a compensable rating for hepatitis B.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2. Provide the Veteran the opportunity to identify any VA and/or non-VA healthcare provider who treated him for obstructive sleep apnea.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3. After completing the foregoing, the AOJ should arrange for the Veteran to undergo a VA respiratory examination, by an appropriate physician, to determine the nature and etiology of his obstructive sleep apnea.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

The examiner is asked to furnish a response to the following:  Is it at least as likely as not (50 percent or greater probability) that the current diagnosis of obstructive sleep apnea was manifested in service or is otherwise medically related to service?

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the foregoing, AOJ should re-adjudicate the issue of service connection for obstructive sleep apnea based on the entirety of evidence, to include all of the evidence received since the issuance of the September 2012 Statement of the Case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




